                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

JOHNNY L. BARBOUR,                                )
                                                  )
            Petitioner,                           )
                                                  )
v.                                                )             No.:     1:16-CV-438-CLC
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
            Respondent.                           )


                                      MEMORANDUM

        This matter is before the Court on Petitioner Johnny L. Barbour’s motion to vacate, set

 aside, or correct sentence pursuant to 28 U.S.C. § 2255. Having considered the pleadings and the

 record, along with the relevant law, the Court finds that it is unnecessary to hold an evidentiary

 hearing1 in this matter, and the instant motion will be denied.

 I.     RELEVANT BACKGROUND FACTS AND PROCEDURAL HISTORY

         On October 13, 2010, Barbour shot Michael Kilgore with a .380 caliber pistol while

 Kilgore was giving Barbour a ride home in his vehicle (Doc. 20 p. 2-3 in No. 1:12-CR-124).

 Kilgore claimed Barbour shot him out of anger at Kilgore’s suggestion that Barbour get out of the

 car at a destination near Barbour’s home, while Barbour claimed he shot Kilgore in self-defense

 (id.). A Tennessee jury acquitted Barbour of several State charges arising out of the shooting (id.).

        Barbour subsequently pleaded guilty to the federal offense of possessing ammunition as a



        1
          An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
 conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
 prisoner’s ultimate burden, however, to sustain his claims by a preponderance of the evidence. See
 Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
 conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
 v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
felon in violation of 18 U.S.C. § 922(g)(1) (id. p. 1). Based on his three prior Tennessee aggravated

robbery convictions, Barbour was initially deemed an armed career criminal and was sentenced to

188 months’ imprisonment (Doc. 27 in No. 1:12-CR-124). On direct appeal, however, the Sixth

Circuit vacated Barbour’s sentence and remanded the case for resentencing, finding that the

evidence in the record did not conclusively establish that Barbour was properly classified as an

armed career criminal.2 United States v. Barbour, 750 F.3d 535, 537 (6th Cir. 2014).

       On remand, Barbour’s base offense level was recalculated as 24 under United States

Sentencing Guideline (“Guideline(s)”) § 2K2.1(a)(2) based on Barbour’s prior Tennessee

convictions for a 2003 aggravated robbery and a 2005 aggravated robbery (Doc. 43 at ¶¶ 13, 27-

28). After a three-level deduction for acceptance of responsibility, Barbour had a total offense

level of 21 (id. at ¶¶ 20-22). Combined with his criminal history category of V, that offense level

yielded a revised advisory Guidelines range of 70 to 87 months’ imprisonment (id. at ¶ 44). The

Court ultimately sentenced Barbour to 87 months’ imprisonment (Doc. 46 in No. 1:12-CR-124).

       Barbour appealed his amended judgment, and the Sixth Circuit affirmed his conviction and

sentence. United States v. Barbour, 629 F. App’x 727 (6th Cir. 2015). A year later, Barbour filed

this timely § 2255 motion to contest the propriety of his career-offender classification in light of

Johnson v. United States, 135 S. Ct. 2551 (2015), which invalidated the residual clause of the

Armed Career Criminal Act (“ACCA”) as unconstitutionally vague. Johnson, 135 S. Ct. at 2563

(Doc. 1). The United States was ordered to respond to Barbour’s motion, and it did so, filing a

response on November 28, 2016 (Doc. 2). In December 2016, Barbour filed two motions for

extensions of time within which to reply to the United States’ response (Docs. 3 and 4).



       2
         Specifically, the Court found that the Government failed to demonstrate that Barbour’s
two 2003 aggravated robberies “were committed on occasions different from one another.”
Barbour, 750 F.3d at 537, 546.
                                                 2
II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

court may grant relief under 28 U.S.C. § 2255, but the statute “does not encompass all claimed

errors in conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979).

Rather, collateral attack limits a movant’s allegations to those of constitutional or jurisdictional

magnitude, or those containing factual or legal errors “so fundamental as to render the entire

proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation omitted);

see also 28 U.S.C. § 2255(a).

III.   DISCUSSION

       For violations of 18 U.S.C. § 922(g)(1), offenders with two prior convictions for either a

“crime of violence” or “controlled substance offense” face a base offense level of 24. See

§ 2K2.1(a)(2). For purposes of that section, “crime of violence” is defined as “any offense …

punishable by imprisonment for a term exceeding one year” that (1) “has as an element the use,

attempted use, or threatened use of physical force against the person of another” (the “use-of-force

clause”); (2) “is burglary of a dwelling, arson, or extortion, [or] involves use of explosives” (the

“enumerated-offense clause”); or (3) “otherwise involves conduct that presents a serious potential

risk of physical injury to another” (the “residual clause”). Guideline § 4B1.2(a); see also Guideline

§ 2K2.1, cmt. n.1 (“Crime of violence has the meaning given that term in § 4B1.2(a) and

Application Note 1 of the Commentary to § 4B1.2.”).

       Barbour was not resentenced under the ACCA, and therefore, Johnson is not directly on

point. Regardless, Barbour claims his Guidelines career-offender enhancement was necessarily

based upon Guideline § 4B1.2’s residual clause, which Johnson also invalidated. However, the



                                                  3
Supreme Court has explicitly held that the Guidelines are not subject to vagueness challenges, and

that § 4B1.2’s residual clause is not void for vagueness. Beckles v. United States, 137 S. Ct. 886,

895 (2017). Therefore, Beckles conclusively forecloses Barbour’s claim that the Guidelines

provision considered in his sentencing is unconstitutionally vague, and Barbour has failed to state

a claim upon which relief may be granted under 28 U.S.C. § 2255.

IV.     CERTIFICATE OF APPEALABILITY

        When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Barbour must obtain a COA before

he may appeal the denial of his § 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA will issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). For cases rejected on their merits, a movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong” to warrant a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on

a claim that has been rejected on procedural grounds, a movant must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

V.      CONCLUSION

        Barbour has failed to establish any basis upon which § 2255 relief could be granted.

Therefore, the instant § 2255 motion (Doc. 51 in 1:12-CR-124) will be DENIED, and this action

will be DISMISSED WITH PREJUDICE. A COA from the denial of this § 2255 motion will



                                                  4
be DENIED.     Inasmuch as Barbour’s claim is categorically foreclosed by applicable law,

Barbour’s motions for extensions of time within which to file a reply (Docs. 3 and 4) will be

DENIED AS MOOT.

       An Order Will Enter.



                                          /s/___________________________
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                             5
